Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 7/18/222 is acknowledged and has been entered.

2.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.  Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 7/18/22.

     a) Claim 5 is indefinite in the recitation of “further comprising the step of exposing the cells to one or more agents that target SRC-3 prior to, during and/or subsequent to step (b)” because it is not clear what is meant

      (i)  i.e., step (b) already exposes the CD4+ Tregs or the immune cells to one or more agents that disrupt expression of endogenous SRC-3 in the CD4+ Tregs or immune cells, respectively, so it is unclear what ‘further comprising the step of exposing the cells to one or more agents that target SRC-3 during step (b) means.  The instant specification does not disclose a differentiation between “disrupt expression of endogenous SRC-3” and “target SRC-3”.  

Applicant’s argument in Applicant’s amendment and response filed 7/18/22 at part I is noted; however, the recitation of “prior to, during, and/or subsequent to step (b)” places the “during” limitation in the alternative, while the cells have already been exposed to the agent in this said step. (See the instant specification at [0003] for definition of the limitation “and/or”.)  

Applicant may potentially obviate this rejection by deleting the recitation of “during,” from claim 5;

     (ii) i.e., in the instance that the method further comprises the step of exposing the cells to one or more agents that target SRC-e prior to step (b), it is not clear what is meant because it is not clear if exposing cells to said agents is meant to be accomplished twice after the obtaining step or not.  Likewise, it is not clear in the instance that the method further comprises the step of exposing the cells to one or more agents that target SRC-3 subsequent to step (b) is intended to mean that the cells are contacted twice with the said agent.

     b)  Claim 1 recites “(c) selecting for the CD4+ T regulatory cells”.  This limitation lacks antecedent basis in claim 1, as the second set of steps (a)-(c) are recited in the alternative to the first three sets of steps. In addition, the disclosure in the instant specification is that when selecting for CD4+ T regs, the immune cells must comprise CD4+ Tregs.

The specification discloses at [0012] “Particular embodiments of the present disclosure encompass SRC-3 as a key target in immune cells, including at least Tregs.”  The specification discloses at [0013] “Although the immune cells may be of any kind, in specific embodiments they are T cells of any kind, including at least Tregs and B cells.”  The disclosure in the specification at [0025] also indicates that the immune cells includes T cells, including Tregs.  

     c) Claim 3 is indefinite in the recitation of  “The method of claim 1, further comprising the step of exposing the CD4+ T regulatory cells or immune cells ex vivo to an effective amount of one or more agents that target SRC-3” because it is not clear what is meant, i.e., the CDE4+ T regulatory cells or the immune cells in step (a) have already been obtained (ex vivo) and exposed to one or more agents that disrupt expression of endogenous SRC-3 in said cells.

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.  Changes to this rejection are necessitated by Applicant’s amendment filed 7/18/22.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 17/650,640 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 17/650,640.  Although the claims at issue are not identical, they are not patentably distinct from each other because--- as the engineered cell comprised in the composition of the claims of ‘640 is an engineered immune cell comprising disruption of SRC-3 and further comprises one or more agents that target SRC-3, wherein the engineered immune cell is a Treg , a CD4+ T cell, a CD25+ T cell or a FoxP3+ T cell, wherein the one or more agents that target SRC-3 may be present in the same or different formulation, and wherein said agent is a small molecule inhibitor, an antibody, a protein, a nucleic acid, or a combination thereof---  it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have obtained an immune cell from a different individual by obtaining a Treg, a CD4+ T cell, a CD25+ T cell, or a FoxP3+ T cell from said individual, to have engineered it to disrupt SRC-3 using one of the agents recited in the claims of ‘640, and to have exposed the disrupted cells to one or more of the said agents that target SRC-3 one or multiple times. One of ordinary skill in the art would have been motivated to do this to implement a method to produce an engineered immune cell for use in an autologous setting.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s statement that “Given the provisional nature of the rejection, because US 17/650,640 is till pending, Applicant will refrain from comment” in Applicant’s amendment and response filed 7/18/22 on page 4 at  part II is noted by the Examiner.

6.  No claim is allowed.

7.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644